Citation Nr: 0009803	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for temporomandibular 
joint disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1998, and a statement of 
the case was issued in November 1998.  The veteran testified 
at a personal hearing at the RO in December 1998, and the 
transcript of that hearing constituted a substantive appeal. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's right knee disability and her period of active duty 
service.

2.  There is no medical diagnosis of current 
temporomandibular joint disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for temporomandibular joint disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A. Right knee disability

The veteran contends that she is entitled to service 
connection for a right knee disability because she injured 
her right knee on two occasions while in service.  In the 
fall of 1970 she asserts that she became involved in an 
incident in the barracks which developed into a fight 
resulting in an injured right knee.  The veteran again 
injured her right knee in early winter 1971 when she was 
tackled by a male psychiatric patient when she was drawing 
blood from patients in that ward.

Service medical records show no complaints, treatment, or 
diagnosis of a right knee disorder.  The veteran's entrance 
examination dated February 1970 indicated that in October 
1967 she was run over by a hayrack while on a hayride and 
hospitalized for her right leg.  The veteran was given 
whirlpool treatments and indicated no trouble since.  In her 
separation examination dated October 1971, the veteran again 
mentioned the haystack incident as well as being kicked by a 
horse.  The veteran did not report any current right knee 
complaints, and her lower extremities were clinically 
evaluated as normal.

VA outpatient treatment records indicate that the veteran 
underwent arthroscopic knee procedure in March 1996.  There 
was no etiology opinion given.

In her December 1998 RO hearing, the veteran testified that 
she was seen at Kenner Army Hospital at Fort Lee for her 
right knee in 1970, but did not know if it was in her 
records.  She explained that since she was in the medical 
corps, she never actually went on sick call and was familiar 
with the doctors and others who worked there.  The veteran 
indicated that from the time of her separation from service 
and prior to her knee procedure in March 1996 she was treated 
by a private family physician for her right knee pain.  She 
was given pain killers and anti-inflammatories.  The 
physician died in 1997 and the veteran asked for her records, 
but they could not be located.  Another private physician who 
was a surgeon also treated the veteran, but records 
concerning her knee could not be found.  The Hearing Officer 
did make a request for the service medical records concerning 
her 1970 knee injury that the veteran indicated may have been 
documented; however, these records could not be located.

The evidence establishes that the veteran does have a current 
right knee disability.  Moreover, for well-grounded purposes, 
the veteran's assertions regarding inservice injuries are 
accepted as true.  Nevertheless, what is missing in this case 
is medical evidence suggesting a nexus or link between the 
current right knee disability and the veteran's service.  
There is no medical evidence of a continuity of symptoms from 
service on.  Significantly, the veteran's lower extremities 
were clinically evaluated as normal on discharge examination 
in October 1971, and the first post-service medical evidence 
of right knee complaints was not until 1996, approximately 25 
years later.  There is also no medical opinion suggesting a 
link between the right knee disability and service.  

The Board stresses that what is needed is medical evidence of 
a nexus.  In this regard, the Board has noted that service 
records show that her military duties included working as a 
medical lab assistant.  While she certainly has some medical 
training with regard to this occupation, the Board does not 
believe that her training and experience as a lab assistant 
renders her competent for purposes of giving medical opinions 
as to causation. 

B. Temporomandibular joint disability

The veteran contends that she is entitled to service 
connection for her temporomandibular disability because in 
approximately fall of 1970 she was hit in the jaw by an elbow 
causing her jaw to lock in an open position.

Service medical records show that in November 1970, the 
veteran was seen for self reducing dislocation of right 
condyle with clicking.  Isometric exercises were recommended.  
In December 1970, there was temporomandibular joint 
subluxation and mandible arch bars were placed and wired 
together.  Later that month elastics replaced the bars.  
Separation examination dated October 1971 does not mention 
history, complaints or diagnosis of any temporomandibular 
joint disorder.

Post-service private x-ray reports from Piqua Memorial 
Hospital and outpatient treatment records dated December 1974 
to November 1975 show that the veteran was seen concerning 
her jaw.  The examiner noted a history of right 
temporomandibular joint dysfunction with no treatment for 
some time.  Also noted was a history of having her jaws wired 
together, chronic subluxation, and having had an occlusion 
adjusted.  X-rays dated December 1974 showed the left 
temporomandibular joint was normal and the right joint had 
minimal and rather subtle changes, consistent with chronic 
arthropathy.  The veteran was seen in May 1975 for complaints 
of popping and slight pain.  Reference was made to the 
previous x-ray, and the presence of arthropathy was felt 
questionable.  Valium was prescribed which provided relief 
and in August 1975 an occlusal splint was inserted.  The 
splint was shortened after the veteran complained of gagging.  
In August 1975 there was no jaw pain and the occlusion was 
readjusted in November 1975.

During her RO hearing in December 1998, the veteran testified 
that she had a recent diagnosis of a temporomandibular joint 
disability from her dentist and would provide the medical 
records.  However, the veteran has not provided those 
records.

The evidence as it stands does not include any medical 
diagnosis of current temporomandibular joint disability.  A 
medical diagnosis of current disability is a necessary 
requirement for a well-grounded claim.  Caluza. In the 
absence of proof of a present disability, there can be no 
valid claim. 

The Board notes here that the veteran indicated at the 
December 1998 personal hearing that some dentists had 
recently informed her that she has a disability.  
Specifically, the veteran mentioned a Dr. Ted Bershea of 
Owatonna, Minnesota.  The Board hereby stresses to the 
veteran the significance of submitting evidence of a medical 
diagnosis of current temporomandibular joint disability.  

As discussed earlier, the Board declines to view the 
veteran's experience as a medical lab assistant as sufficient 
to render her competent to provide a diagnosis of current 
disability.  



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

